Case: 14-11285      Document: 00513072067         Page: 1    Date Filed: 06/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                               June 9, 2015
                                    No. 14-11285
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


DENNY RAY HARDIN,

                                                 Petitioner-Appellant

v.

MYRON L. BATTS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-181


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Denny Ray Hardin, federal prisoner # 22264-045, appeals the dismissal
of a 28 U.S.C. § 2241 habeas corpus petition. Hardin is serving a 120-month
sentence for multiple fraud crimes.
       The district court noted that Hardin has already filed at least one
unsuccessful motion under 28 U.S.C. § 2255. The district court therefore
dismissed his petition as an unauthorized successive § 2255 motion. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11285    Document: 00513072067     Page: 2   Date Filed: 06/09/2015


                                 No. 14-11285

district court also determined that the Hardin could not invoke the savings
clause of § 2241. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001).
      On appeal, Hardin asserts, among other things, that he has committed
no crime and that the United States District Courts have no constitutional
authority over him. He makes no argument relevant to the district court’s
construction of his petition as a successive and unauthorized § 2255 motion,
and he refuses even to acknowledge his conviction.        Hardin also has not
attempted to show that he is entitled to proceed under the savings clause of
§ 2241. By his lack of briefing, Hardin has waived any relevant challenge to
the district court’s ruling. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993) (issues not briefed are abandoned).
      In any event, the district court properly dismissed Hardin’s petition as a
successive and unauthorized § 2255 motion over which the court lacked
jurisdiction. See 28 U.S.C. §§ 2244(b)(3), 2255(h); Pack v. Yusuff, 218 F.3d 448,
452 (5th Cir. 2000); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
Hardin’s appeal lacks arguable merit and is DISMISSED as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. All of
Hardin’s motions for “Judicial Notice” or any other relief are DENIED.




                                       2